Exhibit 10.3

      (CHASE LOGO) [l34031al3403101.gif]   Continuing Guaranty

Dated as of September 30, 2008
Guaranty. To induce JPMorgan Chase Bank, N.A., whose address is 100 E. Broad
St., Columbus, OH 43215 (together with its successors and assigns, the “Bank”),
at its option, to make financial accommodations, make or acquire loans, extend
or continue credit or some other benefit, including letters of credit and
foreign exchange contracts, present or future, direct or indirect, and whether
several, joint or joint and several, to BEF Holding Co., Inc. (whether one or
more, the “Borrower”, individually and collectively, if more than one), and
because the undersigned (the “Guarantor”) has determined that executing this
Guaranty is in its interest and to its financial benefit, the Guarantor
absolutely and unconditionally guarantees to the Bank, as primary obligor and
not merely as surety, the performance of and full and prompt payment of the
Liabilities when due, whether at stated maturity, by acceleration or otherwise.
The Guarantor will not only pay the Liabilities, but will also reimburse the
Bank for any fees, charges, costs and expenses, including reasonable attorneys’
fees (including fees and expenses of counsel for the Bank that are employees of
the Bank or its affiliates) and court costs, that the Bank may pay in collecting
from the Borrower or the Guarantor, and for liquidating any Collateral
(collectively, “Collection Amounts”). The Guarantor’s obligations under this
Guaranty shall be payable in lawful money of the United States of America.
Liabilities. The term “Liabilities” in this Guaranty means all debts,
obligations, indebtedness and liabilities of every kind and character of the
Borrower, whether individual, joint and several, contingent or otherwise, now or
hereafter existing in favor of the Bank, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceedings, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing. The Guarantor and the Bank specifically
contemplate that Liabilities include indebtedness hereafter incurred by the
Borrower to the Bank. The term “Rate Management Transaction” in this Guaranty
means any transaction (including an agreement with respect thereto) that is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, derivative transaction or
any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
Limitation. The Guarantor’s obligation under this Guaranty is UNLIMITED.
Continued Reliance. This Guaranty shall remain in effect until payment in full
of the Remaining Liabilities, as defined below, following termination of this
Guaranty by the Guarantor in accordance with this paragraph. This Guaranty will
continue to be in effect until final payment and performance in full of all
Liabilities and the termination of any commitment of the Bank to make loans or
other financial accommodations to the Borrower. The Guarantor may terminate the
Guarantor’s liability for Liabilities not in existence or for which the Bank has
no commitment to advance or acquire by delivering written notice to the Bank as
set forth in the paragraph below captioned “Notice.” After the Guarantor’s
termination of this Guaranty, the Guarantor will continue to be liable for the
following amounts (the “Remaining Liabilities”): (i) all Liabilities existing on
the effective date of termination, (ii) all Liabilities to which the Bank has
committed to advance or acquire prior to the effective termination date (whether
or not the Bank is contractually obligated to advance or acquire the loans or
extensions of credit), (iii) all subsequent renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements and amendments (but
not increases) of those Liabilities, (iv) all interest accruing on those
Liabilities after the effective termination date and (v) all Collection Amounts
incurred with respect to those Liabilities, on or after the effective
termination date. The Bank may continue to permit the Borrower to incur
Liabilities and to issue commitments to the Borrower to advance or acquire
Liabilities in reliance on this Guaranty until the effective date of
termination, regardless of whether at any time or from time to time there are no
existing Liabilities nor commitment by the Bank to advance or acquire
Liabilities.
Security. The term “Collateral” in this Guaranty means all real or personal
property described in all security agreements, pledge agreements, mortgages,
deeds of trust, assignments, or other instruments now or hereafter executed in
connection with any of the Liabilities. If applicable, the Collateral secures
the payment of the Liabilities.
Liens. The Guarantor shall not create or permit to exist any Lien on any of its
property, real or personal, except: (1) existing Liens ; (2) Liens to the Bank;
(3) Liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker’s compensation, unemployment
insurance, social security and pension liabilities; (4) reservations,
exceptions, encroachments, easements, rights of way, covenants, conditions,
restrictions, leases and other similar title exceptions or encumbrances
affecting real property; (5) Liens

 



--------------------------------------------------------------------------------



 



in favor of banks and other institutional investors on a pro rata basis;
(6) purchase money security interests; (7) Liens in respect to judgments not
constituting an event of default under the Note; and (8) notice filings by any
creditor in respect of any operating leases. For purposes of this paragraph,
“Liens” shall have the meaning set forth in that certain $30,000,000.00 Line of
Credit Note from Borrower to Bank of even date herewith (the “Note”).
Bank’s Right of Setoff. The Bank retains all rights of setoff that the Bank may
have by law, in equity or otherwise.
Remedies/Acceleration. If the Guarantor fails to pay any amount owing under this
Guaranty, the Bank shall have all of the rights and remedies provided by law or
under any other agreement. The Bank is authorized to cause all or any part of
the Collateral to be transferred to or registered in its name or in the name of
any other person or business entity with or without designation of the capacity
of that nominee. The Guarantor is liable for any deficiency in payment of any
Liabilities whether of principal, interest, fees, costs or expenses remaining
after the disposition of any Collateral. The Guarantor is liable to the Bank for
all reasonable costs and expenses of any kind incurred in the making and
collection of this Guaranty, including without limitation reasonable attorneys’
fees and court costs. These costs and expenses include without limitation any
costs or expenses incurred by the Bank in any bankruptcy, reorganization,
insolvency or other similar proceeding. All obligations of the Guarantor to the
Bank under this Guaranty, whether or not then due or absolute or contingent,
shall, at the option of the Bank, without notice or demand, become due and
payable immediately upon the occurrence of any default or event of default under
the terms of any of the Liabilities or otherwise with respect to any agreement
related to the Liabilities (or any other event that results in acceleration of
the maturity of any Liabilities, including without limitation, demand for
payment of any Liabilities constituting demand obligations or automatic
acceleration in a legal proceeding) or the occurrence of any default under this
Guaranty.
Permissible Actions. If any monies become available from any source other than
the Guarantor that the Bank can apply to the Liabilities, the Bank may apply
them in any manner it chooses, including but not limited to applying them
against obligations, indebtedness or liabilities which are not covered by this
Guaranty. The Bank may take any action against the Borrower, the Collateral, or
any other person liable for any of the Liabilities. The Bank may release the
Borrower or anyone else from the Liabilities, either in whole or in part, or
release the Collateral, and need not perfect a security interest in the
Collateral. The Bank does not have to exercise any rights that it has against
the Borrower or anyone else, or make any effort to realize on the Collateral or
any other collateral for the Liabilities, or exercise any right of set-off. The
Guarantor authorizes the Bank, without notice or demand and without affecting
the Guarantor’s obligations hereunder, from time to time, to: (a) renew, modify,
compromise, rearrange, restate, consolidate, extend, accelerate, postpone, grant
any indulgence or otherwise change the time for payment of, or otherwise change
the terms of the Liabilities or any part thereof, including increasing or
decreasing the rate of interest thereon; (b) release, substitute or add any one
or more endorsers, sureties, Guarantor or other guarantors; (c) take and hold
Collateral for the payment of this Guaranty or the Liabilities, and enforce,
exchange, impair, substitute, subordinate, waive or release any Liabilities or
any Collateral for the Liabilities; (d) proceed against such Collateral and
direct the order or manner of sale of such Collateral as the Bank in its
discretion may determine; (e) apply any and all payments from the Borrower, the
Guarantor or any other obligor on the Liabilities, or recoveries from such
Collateral, in such order or manner as the Bank in its discretion may determine;
and (f) to accept any partial payment of Liabilities or collateral for the
Liabilities. The Guarantor’s obligations under this Guaranty shall not be
released, diminished or affected by (i) any act or omission of the Bank,
(ii) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of the Borrower, or any receivership,
insolvency, bankruptcy, reorganization, or other similar proceedings affecting
the Borrower, any other obligor or any of their respective assets, (iii) any
change in the composition or structure of the Borrower, the Guarantor or any
other obligor on the Liabilities, including a merger or consolidation with any
other person or entity, or (iv) any payments made upon the Liabilities. The
Guarantor hereby expressly consents to any impairment of Collateral, including,
but not limited to, failure to perfect a security interest and release
Collateral and any such impairment or release shall not affect the Guarantor’s
obligations hereunder.
Nature of Guaranty. This Guaranty is an absolute guaranty of payment and
performance and not of collection. Therefore, the Bank may insist that the
Guarantor pay immediately, and the Bank is not required to attempt to collect
first from the Borrower, the Collateral, or any other person liable for the
Liabilities. The obligation of the Guarantor shall be unconditional and absolute
even if all or any part of any agreement between the Bank and the Borrower is
unenforceable, void, voidable or illegal or uncollectible due to incapacity,
lack of power or authority, discharge or for any reason whatsoever, and
regardless of the existence of any defense, setoff, discharge or counterclaim
(in any case, whether based on contract, tort or any other theory) which the
Borrower may assert. If the Borrower is a corporation, limited liability
company, partnership or trust, it is not necessary for the Bank to inquire into
the powers of the Borrower or the officers, directors, members, managers,
partners, trustees or agents acting or purporting to act on its behalf, and any
of the Liabilities made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder. Without limiting the foregoing, the
Guarantor’s liability is absolute and unconditional irrespective of and shall
not be released, diminished or affected by: (a) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure, render unenforceable or
otherwise affect any term of any Liabilities; or (b) any war, riot or revolution
impacting multinational companies or any act of expropriation, nationalization
or currency inconvertibility or nontransferability arising from governmental,
legislative or executive measures affecting any obligor or the property of any
obligor on the Liabilities.

2



--------------------------------------------------------------------------------



 



Other Guarantors. If there is more than one Guarantor, the obligations under
this Guaranty are joint and several. In addition, each Guarantor under this
Guaranty shall be jointly and severally liable with any other guarantor of the
Liabilities. If the Bank elects to enforce its rights against fewer than all
guarantors of the Liabilities, that election does not release the Guarantor from
its obligations under this Guaranty. The compromise or release of any of the
obligations of any of the other guarantors or the Borrower shall not serve to
impair, waive, alter or release the Guarantor’s obligations.
Rights of Subrogation. The Guarantor waives and agrees not to enforce any rights
of subrogation, contribution or indemnification that it may have against the
Borrower, any person liable on the Liabilities, or the Collateral, until the
Borrower and the Guarantor have fully performed all their obligations to the
Bank, even if those obligations are not covered by this Guaranty.
Waivers. The Guarantor waives (a) to the extent not prohibited by applicable
law, all rights and benefits under any laws or statutes regarding sureties, as
may be amended, and (b) any right the Guarantor may have to receive notice of
the following matters before the Bank enforces any of its rights: (i) the Bank’s
acceptance of this Guaranty, (ii) incurrence or acquisition of any Liabilities,
any credit that the Bank extends to the Borrower, Collateral received or
delivered, default by any party to any agreement related to the Liabilities or
other action taken in reliance on this Guaranty, and all notices and other
demands of any description, (iii) diligence and promptness in preserving
liability against any obligor on the Liabilities, and in collecting or bringing
suit to collect the Liabilities from any obligor on the Liabilities or to pursue
any remedy in the Bank’s power to pursue; (iv) notice of extensions, renewals,
modifications, rearrangements, restatements and substitutions of the Liabilities
or any Collateral for the Liabilities; (v) notice of failure to pay any of the
Liabilities as they mature, any other default, adverse change in the financial
condition of any obligor on the Liabilities, release or substitution of any
Collateral, subordination of the Bank’s rights in any Collateral, and every
other notice of every kind that may lawfully be waived; (vi) the Borrower’s
default, (vii) any demand, diligence, presentment, dishonor and protest, or
(viii) any action that the Bank takes regarding the Borrower, anyone else, the
Collateral, or any of the Liabilities, which it might be entitled to by law or
under any other agreement, (c) any right it may have to require the Bank to
proceed against the Borrower, any other obligor or guarantor of the Liabilities,
or the Collateral for the Liabilities or the Guarantor’s obligations under this
Guaranty, or pursue any remedy in the Bank’s power to pursue, (d) any defense
based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower, (e) the benefit of any statute of
limitations affecting the Guarantor’s obligations hereunder or the enforcement
hereof, (f) any defense arising by reason of any disability or other defense of
the Borrower or by reason of the cessation from any cause whatsoever (other than
payment in full) of the obligation of the Borrower for the Liabilities, and
(g) any defense based on or arising out of any defense that the Borrower may
have to the payment or performance of the Liabilities or any portion thereof.
The Bank may waive or delay enforcing any of its rights without losing them. Any
waiver affects only the specific terms and time period stated in the waiver. No
modification or waiver of this Guaranty is effective unless it is in writing and
signed by the party against whom it is being enforced.
Cooperation. The Guarantor agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Bank’s collateral free and clear of all liens.
Reinstatement. The Guarantor agrees that to the extent any payment or transfer
is received by the Bank in connection with the Liabilities, and all or any part
of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be transferred or repaid by
the Bank or transferred or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (any of those payments or
transfers is hereinafter referred to as a “Preferential Payment”), then this
Guaranty shall continue to be effective or shall be reinstated, as the case may
be, and whether or not the Bank is in possession of this Guaranty, or whether
the Guaranty has been marked paid, released or canceled, or returned to the
Guarantor and, to the extent of the payment, repayment or other transfer by the
Bank, the Liabilities or part intended to be satisfied by the Preferential
Payment shall be revived and continued in full force and effect as if the
Preferential Payment had not been made.
Information. The Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Liabilities and
the nature, scope and extent of the risks that the Guarantor assumes and incurs
under this Guaranty, and agrees that the Bank does not have any duty to advise
the Guarantor of information known to it regarding those circumstances or risks.
Financial Information. The Guarantor further agrees that the Guarantor shall
provide to the Bank the financial statements and other information relating to
the financial condition, properties and affairs of the Guarantor as the Bank
requests from time to time.
Severability. The provisions of this Guaranty are severable, and in any action
or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of the Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of the Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the Guarantor or the
Bank, be automatically limited and reduced to the highest amount that is valid
and enforceable as determined in such action or proceeding.

3



--------------------------------------------------------------------------------



 



Representations and Warranties by Guarantor. The Guarantor represents and
warrants that the following statements are true and will remain true until
termination of this Guaranty and payment in full of all Liabilities: (a) the
execution and delivery of this Guaranty and the performance of the obligations
it imposes do not violate any law, do not conflict with any agreement by which
it is bound, or require the consent or approval of any governmental authority or
any third party, (b) this Guaranty is a valid and binding agreement, enforceable
according to its terms, and (c) all balance sheets, profit and loss statements,
and other financial statements furnished to the Bank in connection with the
Liabilities are accurate and fairly reflect the financial condition of the
organizations and persons to which they apply on their effective dates,
including contingent liabilities of every type, which financial condition has
not changed materially and adversely since those dates. (a) The Guarantor has
filed all federal and state tax returns that are required to be filed, has paid
all due and payable taxes and assessments against the property and income of the
Guarantor and all payroll, excise and other taxes required to be collected and
held in trust by the Guarantor for any governmental authority; (b) the Guarantor
has determined that this Guaranty will benefit the Guarantor directly or
indirectly; (c) the Guarantor has (i) without reliance on the Bank or any
information received from the Bank and based upon the records and information
the Guarantor deems appropriate, made an independent investigation of the
Borrower, the Borrower business, assets, operations, prospects and condition,
financial or otherwise, and any circumstances that may bear upon those
transactions, the Borrower or the obligations, liabilities and risks undertaken
in this Guaranty with respect to the Liabilities; (ii) adequate means to obtain
from the Borrower on a continuing basis information concerning the Borrower and
the Bank has no duty to provide any information concerning the Borrower or any
other obligor to the Guarantor; (iii) full and complete access to the Borrower
and any and all records relating to any Liabilities now and in the future owing
by the Borrower; (iv) not relied and will not rely upon any representations or
warranties of the Bank not embodied in this Guaranty or any acts taken by the
Bank prior to and after execution or other authentication and delivery of this
Guaranty (including but not limited to any review by the Bank of the business,
assets, operations, prospects and condition, financial or otherwise, of the
Borrower); and (v) determined that the Guarantor will receive benefit, directly
or indirectly, and has or will receive fair and reasonably equivalent value for,
the execution and delivery of this Guaranty; (d) by entering into this Guaranty,
the Guarantor does not intend to incur or believe that the Guarantor will incur
debts that would be beyond the Guarantor’s ability to pay as those debts mature;
(e) the execution and delivery of this Guaranty are not intended to hinder,
delay or defraud any creditor of the Guarantor; and (f) the Guarantor is neither
engaged in nor about to engage in any business or transaction for which the
remaining assets of the Guarantor are unreasonably small in relation to the
business or transaction, and any property remaining with the Guarantor after the
execution or other authentication of this Guaranty is not unreasonably small
capital. Each Guarantor, other than a natural person, further represents that:
(a) it is duly organized, validly existing and in good standing under the laws
of the state where it is organized and in good standing in each state where it
is doing business; and (b) the execution and delivery of this Guaranty and the
performance of the obligations it imposes (i) are within its powers and have
been duly authorized by all necessary action of its governing body, and (ii) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any agreement or document governing its affairs.
Notice. Except as otherwise provided in this Guaranty, any notices and demands
under or related to this document shall be in writing and delivered to the
intended party at its address stated herein, and if to the Bank, at its main
office if no other address of the Bank is specified herein, by one of the
following means: (a) by hand, (b) by a nationally recognized overnight courier
service, or (c) by certified mail, postage prepaid, with return receipt
requested. Notice shall be deemed given: (a) upon receipt if delivered by hand,
(b) on the Delivery Day after the day of deposit with a nationally recognized
courier service, or (c) on the third Delivery Day after the notice is deposited
in the mail. “Delivery Day” means a day other than a Saturday, a Sunday, or any
other day on which national banking associations are authorized to be closed.
Any party may change its address for purposes of the receipt of notices and
demands by giving notice of such change in the manner provided in this
provision. Notice of terminations, as provided above, will not be deemed
received until actually received by the Manager of Commercial Loan Documentation
Division, KY1-4340, P.O. Box 33035, Louisville, KY 40232-3035, Attn: Manager of
Commercial Loan Documentation Division under written receipt and shall be
effective at the opening of the Bank for business on the third Delivery Day
after receipt of the notice.
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Ohio (without giving effect to its laws
of conflicts). The Guarantor agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Ohio, as the Bank in
its sole discretion may elect. By the execution and delivery of this agreement,
the Guarantor submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Guarantor waives any claim that the State of Ohio is not a convenient forum
or the proper venue for any such suit, action or proceeding.
Miscellaneous. The Guarantor’s liability under this Guaranty is independent of
its liability under any other guaranty previously or subsequently executed by
the Guarantor or any one of them, singularly or together with others, as to all
or any part of the Liabilities, and may be enforced for the full amount of this
Guaranty regardless of the Guarantor’s liability under any other guaranty. This
Guaranty binds the Guarantor’s heirs, successors and assigns, and benefits the
Bank and its successors and assigns. The Bank may assign this Guaranty in whole
or in part without notice. The Guarantor agrees that the Bank may provide any
information or knowledge the Bank may have about the Guarantor or about any
matter relating to this Guaranty to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to one or more purchasers or
potential purchasers of this Guaranty or the Liabilities guaranteed hereby. The
use of headings does not limit the provisions of this Guaranty.

4



--------------------------------------------------------------------------------



 



WAIVER OF SPECIAL DAMAGES. THE GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
JURY WAIVER. THE GUARANTOR AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE GUARANTOR AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO
PROVIDE THE FINANCING DESCRIBED HEREIN.

                              Guarantor:        
 
                      Address:   3776 S. High Street
Columbus, OH 43207   Mimi’s Cafe, LLC  
 
      By:   /s/ Tod Spornhauer                 
 
      Printed Name   Tod Spornhauer
 
      Title   SR VP of Finance, Controller, Asst. Treasurer, Asst. Secretary
 
                            Date Signed: 10-1-2008    
 
                   

5